Citation Nr: 0325440	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  01-07 897	)	DATE
	)
	)




THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
decision of the Board of Veterans' Appeals (Board) issued on 
April 17, 1996.



REPRESENTATION

Moving party represented by:  N. Albert Bacharach, Jr., 
Attorney at Law



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel



INTRODUCTION

The veteran's active military service extended from November 
1954 to November 1956 and from November 1960 to November 
1961.  

The veteran resides within the jurisdiction of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran has perfected an appeal from a decision of the RO 
dated in April 2001 which denied his claim for a rating in 
excess of 30 percent for angina pectoris, hypertension and 
sinus tachycardia.  The veteran's appeal for an increased 
rating for angina pectoris with hypertension and sinus 
tachycardia will be the subject of a separate decision of the 
Board.


FINDINGS OF FACT

1.  By a decision entered on April 17, 1996, the Board denied 
service connection for diabetes mellitus; denied an effective 
date earlier than February 20, 1991, for a grant of service 
connection for angina pectoris; granted service connection 
for anxiety neurosis with dysthymia; and remanded the appeal 
for a rating in excess of 30 percent for angina pectoris.

2.  The moving party has not set forth specific allegations 
of error of fact or law in the April 1996 Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

Because the requirements for a motion for revision of a Board 
decision based on CUE have not been met, the motion must be 
dismissed without prejudice to refiling.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1400, 20.1401, 20.1403, 20.1404 
(2002). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was enacted.  In part, 
the VCAA modified VA's duties to notify and assist claimants. 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the VCAA is not applicable in claims of CUE.  A 
claim of CUE is not a claim or application for VA benefits, 
and duties associated with such claims or applications are 
inapplicable.  38 C.F.R. § 20.1411(c) and (d).  In addition, 
the "benefit of the doubt" rule of 38 U.S.C.A. § 5107(b) does 
not apply to CUE motions.  See 38 C.F.R. § 20.1411(a) and 
(b). 38 U.S.C.A. § 5109A, 38 C.F.R. § 3.105(a); see also 
Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001); Parker 
v. Principi, 15 Vet. App. 407 (2002).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has recently reaffirmed that laws and 
regulations do not have a retroactive effect unless the law 
or regulation specifically so specifies.  Kuzma v. Principi, 
No. 03-7032 (Fed. Cir. Aug. 25, 2003).  Consequently, VCAA 
was not and is not applicable to the 1996 Board decision 
being reviewed here.

CUE.  A prior Board decision is final and binding, but is 
reversible, if there is CUE.  38 U.S.C.A. § 7111 (West 2002).  
The Board has original jurisdiction to determine whether CUE 
exists in a prior final Board decision.  38 C.F.R. § 20.1400 
(2002).  Review for CUE error in a prior Board decision must 
be based on the record and the law that existed when that 
decision was made.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  

Rule 1403, which is found at 38 C.F.R. § 20.1403, relates to 
what constitutes CUE and what does not, and provides as 
follows: 

(a) General.  Clear and unmistakable error is a very 
specific and rare kind of error.  It is the kind of 
error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known 
at the time, were not before the Board, or the statutory 
and regulatory provisions extant at the time were 
incorrectly applied.

(b) Record to be reviewed.

(1) General.  Review for clear and unmistakable 
error in a prior Board decision must be based on 
the record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued on or 
after July 21, 1992.  For a Board decision issued 
on or after July 21, 1992, the record that existed 
when that decision was made includes relevant 
documents possessed by the Department of Veterans 
Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching 
that decision, provided that the documents could 
reasonably be expected to be part of the record.

(c) Errors that constitute clear and unmistakable error.  
To warrant revision of a Board decision on the grounds 
of clear and unmistakable error, there must have been an 
error in the Board's adjudication of the appeal which, 
had it not been made, would have manifestly changed the 
outcome when it was made.  If it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.

(1) Changed diagnosis.  A new medical diagnosis 
that "corrects" an earlier diagnosis considered in 
a Board decision.

(2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement as to 
how the facts were weighed or evaluated.

(e) Change in interpretation.  Clear and unmistakable 
error does not include the otherwise correct application 
of a statute or regulation where, subsequent to the 
Board decision challenged, there has been a change in 
the interpretation of the statute or regulation.

Rule 1404, which is found at 38 C.F.R. § 20.1404, provides as 
follows: 

(a) General.  A motion for revision of a decision based 
on clear and unmistakable error must be in writing, and 
must be signed by the moving party or that party's 
representative.  The motion must include the name of the 
veteran; the name of the moving party if other than the 
veteran; the applicable Department of Veterans Affairs 
file number; and the date of the Board of Veterans' 
Appeals decision to which the motion relates.  If the 
applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which 
fail to comply with the requirements set forth in this 
paragraph shall be dismissed without prejudice to 
refiling under this subpart.  

(b) Specific Allegations Required.  The motion must set 
forth clearly and specifically the alleged CUE, or 
errors, of fact or law in the Board decision, the legal 
or factual basis for such allegations, and why the 
result would have been manifestly different but for the 
alleged error.  Non-specific allegations of failure to 
follow regulations or failure to give due process, or 
any other general, non-specific allegations of error, 
are insufficient to satisfy the requirement of the 
previous sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph shall be 
dismissed without prejudice to refiling under this 
subpart. 

Service Connection For Diabetes Mellitus.  The April 1996 
Board decision considered the veteran's claim that his 
service-connected hypertension caused or contributed to cause 
him to develop diabetes mellitus.  The Board discussed the 
concept of a well grounded claim.  At that time, the 
applicable law required a claimant to submit evidence that 
the claim was well grounded.  See Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Also at the time, the law required a 
well grounded claim to have medical evidence linking the 
claimed disability to service or to a service-connected 
disability.  The Board decision pointed out that the 
veteran's bald assertion that his diabetes was due to a 
service-connected disability did not carry evidentiary 
weight.  The Board found that the veteran had not presented 
the medical evidence of a connection, which was needed to 
make the claim well grounded.  The Board cited the applicable 
case law, including Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Robinette v. Brown, 8 
Vet. App. 69, 78 (1995)). 

The veteran now contends, through his attorney, that "it was 
clear and unmistakable error by the Board not to consult a 
medical text as acceptable medical evidence that the 
veteran's diabetes maybe a secondary condition related to his 
cardiovascular disability."  The veteran has not cited any 
case or statute law for this proposition.  More 
significantly, the claimant has not identified any medical 
literature, which would adequately support his position.  He 
asserts that it was error for the Board not to make a search 
for information, which may not even exist.  

When the April 1996 Board decision determined that the 
veteran had not met his responsibility to submit a well 
grounded claim, the Board was following the law and 
regulations, and case law, in effect at the time.  There was 
no duty to search through medical treatises in an attempt to 
find nexus evidence, which may not exist.  The moving party 
is essentially asserting that the Board failed to fulfill the 
duty to assist.  As set forth above, such an allegation 
cannot constitute a valid claim of CUE.  38 C.F.R. 
§ 1403(d)(2).

Effective Date Earlier Than February 20, 1991 for a Grant of 
Service Connection for Angina Pectoris.  As error, the 
veteran claims, through his attorney, that the Board's April 
1996 decision adopted the RO's 1992 decision to assign a 
total combined 30 percent rating for angina pectoris, with 
hypertension and sinus tachycardia, covering the time period 
from May 1969 to February 1991; however, the case law states 
that VA can not combine percentages of impairments that have 
existed for more than 10 years; and here, the original 
impairment was established over 20 years ago.  The alleged 
controlling case was not cited.  

Service connection for hypertension was granted by a Board 
decision dated in March 1971.  In May 1978, the RO granted 
service connection for tachycardia as secondary to the 
service connected hypertension.  At that time, hypertension 
was rated as 10 percent disabling (Diagnostic Code 7101) and 
the RO granted a separate 10 percent rating for tachycardia 
(Diagnostic Code 7014) effective from July 1977.  The 
veteran's claim for increased compensation was received on 
February 20, 1991, along with private medical evidence, 
including a private hospital report dated January 13, 1991, 
noting angina.  In August 1992, the Board granted service 
connection for angina pectoris as secondary to service-
connected hypertension.  In September 1992, effective from 
February 20, 1991, the RO discontinued the separate ratings 
for hypertension and tachycardia assigned one rating of 30 
percent for angina pectoris with hypertension and sinus 
tachycardia (Diagnostic Code 7099-7005).

Here, service connection for tachycardia and for angina 
pectoris was granted as secondary to service connected 
hypertension.  The regulation in effect at the time of both 
grants, and currently, provides that, "When service 
connection is thus established for a secondary condition, the 
secondary condition shall be considered as part of the 
original condition."  38 C.F.R. § 3.10(a) (1977, 1991, 
2002).  Thus, the RO and the Board were in complete 
compliance with the applicable regulation when rating the 
disabilities together.

As noted above, 38 C.F.R. § 20.1403(a) provides that CUE is 
the kind of error, of fact or law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  The argument 
about separate ratings is specious, lacking any real merit, 
as it does not address laws, regulations or facts, which 
impact the effective date.  Even if the symptoms were rated 
separately, it is not clear that this would result in 
entitlement to an earlier effective date for a higher 
evaluation under the applicable laws and regulations.  The 
moving party has not provided reasons as to why one would be 
compelled to reach the conclusion, to which reasonable minds 
could not differ, that the result of the previous 
adjudications would have been manifestly different but for 
such an error.  Since it is not clear that a different result 
would have ensued, the error complained of cannot be "clear 
and unmistakable."  Thus, the Board finds that the veteran 
has not made a legally sufficient motion of CUE.  He has 
failed to provide reasons as to why one would be compelled to 
reach the conclusion, to which reasonable minds could not 
differ, that the result of the previous adjudications would 
have been manifestly different but for an error.

Evaluation in excess of 30 percent for Angina Pectoris.  The 
provisions of 38 C.F.R. § 1404(a) provide that the CUE motion 
must include the date of the Board decision to which the 
motion relates.  In the September 2001 motion for CUE, the 
moving party asserts error in the Board's decision dated 
April 17, 1996.  This is the only Board decision identified.  
In the April 1996 decision, the Board made no decision as to 
the issue of the veteran's entitlement to an evaluation in 
excess of 30 percent for angina pectoris.  The Board remanded 
this issue to the RO for additional development.  Only final 
decisions of the Board are subject to revision on the basis 
of CUE.  See 38 C.F.R. §§ 20.1400 and 20.1401.  Thus, the 
assertion of the moving party in the September 2001 motion 
for CUE as to the veteran's appeal for a rating in excess of 
30 percent for angina pectoris cannot constitute a valid 
claim of CUE as to the April 1996 Board decision.  By a 
decision dated August 25, 1997, the Board denied the 
veteran's appeal for a rating in excess of 30 percent for 
angina pectoris with hypertension and sinus tachycardia.  The 
provisions of 38 C.F.R. § 20.1404(c) provide that a motion 
for revision of a decision based on CUE may be filed at any 
time.  To date, no such motion has been filed as to the 
August 1997 decision.

Evaluation in excess of 20 percent for Anxiety Neurosis with 
Dysthymia.  The April 17, 1996, Board decision granted 
service connection for anxiety neurosis with dysthymia.  In a 
February 1997 rating decision, the RO found that there was a 
pre-existing non-service-connected psychiatric disability 
ratable at 10 percent and that the current psychiatric 
disability was ratable at 30 percent.  The RO subtracted the 
non-service-connected 10 percent disability from the current 
30 percent disability, rating the service-connected 
disability at 20 percent.  In the September 2001 CUE motion, 
the veteran's attorney asserted a claim of CUE in the rating 
process.  The rating was done at the RO, not by the Board.  
The Board made no final decision as to the proper rating for 
the veteran's service-connected psychiatric disorder in the 
April 1996 decision.  Accordingly, the assertion of the 
moving party in the September 2001 motion for CUE as to a 
rating in excess of 20 percent for a psychiatric disorder 
cannot constitute a valid claim of CUE as to the April 1996 
Board decision.


ORDER

The claimant's motion for revision or reversal of the 
decision of the Board dated April 17, 1996, is dismissed 
without prejudice to refiling. 


                       
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
2002); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(a) (2002) is not a final decision 
of the Board.  38 C.F.R. § 20.1409(b) (2002).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


